DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez-Olivares et al. (US 20190311773) in view of Dash et al. (US 20090284246) and Jang (US 20070200619).
	As to claim 1, Jimenez-Olivares et al.’s figure 2 shows a voltage regulator (211) configured to produce a voltage for circuitry of one channel of a multi-channel transceiver; an analog multiplexer circuit (213) configured to selectively route the output of the voltage regulator to a single comparison circuit (214); the single comparison circuit configured to compare an output of the voltage regulator to a target reference voltage (generated by 222) and produce an error signal (STOP) representing a difference between the output of the voltage regulator and the target reference voltage; a processor (215) configured to accept the error signal and produce a feedback signal (voltage trimming code) for the voltage regulator, wherein the feedback signal is operable to adjust to voltage to minimize the difference.  The figure fails to show that the voltage regulator is selected from a group of plurality of voltage regulators.  However, Dash et al.’s figures 1 and 5 show that one of plurality of voltage regulators (520A-520N) is selectively selected to be tested by signal comparison circuit 512.  Therefore, it would have been obvious to one having ordinary skill in the art to use Dash et al.’s voltage regulators 
	As to claim 2, the modified Jimenez-Olivares et al.’s figure 2 shows that the target reference voltage is unique for each of the plurality of voltage regulators (see Dash’s figure 5).
As to claim 3, the modified Jimenez-Olivares et al.’s figure 2 shows that the target reference voltage is a predetermined target voltage.
As to claim 4, it would have been obvious to include Jimenez-Olivares et al.’s 220 in another integrated circuit chip for the purpose of allowing device 220 to be replaced easier. 

As to claim 6, the modified Jimenez-Olivares et al.’s figure 2 shows that the error signal is a digital signal.
As to claim 7, the modified Jimenez-Olivares et al.’s figure 2 shows that said processor comprises a digital signal processor dedicated to generating said feedback signal.
As to claim 8, the modified Jimenez-Olivares et al.’s figure 2 shows that said processor comprises state machine logic operable to produce said feedback signal independently of executing a stored program (that is not relate the feedback signal).
As to claim 9, multiplexer comprising analog switches is well known in the art.  It would have been obvious to one having ordinary skill in the art to use analog switches for Dash’s multiplexer for the purpose of saving space and cost. 
As to claim 11, the modified Jimenez-Olivares et al.’s figure 2’s shows that said single comparison circuit comprises an isolation circuit.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez-Olivares et al. (US 20190311773) in view of Dash et al. (US 20090284246), Jang (US 20070200619) and Lim (US 20160180773).

As to claim 13, the modified Jimenez-Olivares et al.’s figure 2 shows that said analog multiplexer is configurable to route the outputs of a plurality of voltage regulators to said single comparison circuit.
As to claim 14, the modified Jimenez-Olivares et al.’s figure 2 shows that said single comparison circuit comprises an analog to digital converter.
As to claim 15, Jimenez-Olivares et al.’s figure 2 shows the step of setting a threshold value for said target node; and terminating said generating if said digitized analog value of said target node is within said threshold value of said target value for said target node (¶0029 teaches that “when the stop signal indicates that the target voltage matches the output voltage from the reference regulator 331, in some examples, the control circuit 315 completes the self-trimming process”.
in said integrated circuit (it would have been obvious to one having ordinary skill in the art to select a measured voltage as a target voltage for the purpose of achieving desired regulated voltage).

Claims 9, 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez-Olivares et al. (US 20190311773) in view of Dash et al. (US 20090284246), Jang (US 20070200619), Lim (US 20160180773) and Reyneri (US 4813041).
As to claims 9 and 10, , the modified Jimenez-Olivares et al.’s figure 2’s figure 2 fails to show the detail of Dash’s multiplexer circuit.  However, Reyneri’s figure 1 shows equivalent multiplexer circuits.  It would have been obvious to one having ordinary skill in the art to use Reyneri’s multiplexer circuit for Dash’s multiplexer circuit due to the doctrine of equivalent function and providing more precise selected signal.  Thus, the modified Jimenez-Olivares et al.’s figure 2 shows that the analog multiplexer circuit is configured to cascade a voltage output of one of said plurality of voltage regulator circuits corresponding to a first channel of said multi-channel transceiver through one of said plurality of analog switches corresponding to a second channel of said multi-channel optical transceiver.
As to claim 17, the modified Jimenez-Olivares et al.’s figure 2 shows a system comprising: a first functional block (Reyneri switches that are inputted with I1-I4, C and /C) comprising: a first plurality of analog circuits (switches); and a first multiplexer (the switches) comprising inputs coupled to a first plurality of nodes of said first plurality of analog circuits; a second functional block (Reyneri’s switches that are inputted with B and /B) comprising: a second plurality of analog circuits; and a second multiplexer (the switched inputted by B and /B) comprising inputs coupled to a second plurality of nodes 
As to claim 18, the modified Jimenez-Olivares et al.’s figure 2 shows that said digital circuitry comprises a finite state machine (215) that operates independently of software.
As to claim 19, the modified Jimenez-Olivares et al.’s figure 2 shows that said target value is derived from an on-chip measurement of a different node.
As to claim 20, the modified Jimenez-Olivares et al.’s figure 2 shows that the circuit is configured to identify a value difference between two different analog nodes.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
	Dash’s figure show a single comparator tests plurality of voltage regulators. Jimenez-Olivares et al.’s figure 2 shows a single comparator tests and further regulates the tested voltage regulator.  
	In response to the argument regarding the Lim reference.  Since Sc in figure 3 is less noisy than Sc in figure 2 and “exactly control the output power of the power supply, (¶0054).  One skilled in the art would have motivated to employ Lim’s comparator (440, 460, 480 ) for Jimenez-Olivares et al.’s comparator in order to reduce noise, Thereby, providing more precise/exactly regulated voltages.
	In response to the argument regarding the rejection of claim 5,  when selecting signal that causes the multiplexer to select one of the voltage regulators to be tested, it is considered that the transceiver is receive at least one channel of communication (receive the select signal).
	In response to the argument regarding the rejection of claim 8, Jimenez-Olivares et al.’s teaches that “the control circuit 215 may receive the TSTCMD signal”.  Therefore, the TSTCMD signal also may not provide to 215. Furthermore, Jimenez-Olivares et al. does not teach that signal TSTCMD is stored in 215.  Therefore, the feedback signal is independent of a stored program.  Circuit 215 provides digital signals to 211 ad switch 213.  Therefore, 215 is a state machine.
	In response to the argument regarding the rejection of claims 9 and 10, Reyneri’s figure shows an analog multiplexer as claimed.
	In response to the argument regarding the rejection of claim 11, comparator 214 isolates switch 213 with control circuit 215.  Therefore, comparator 214 is an isolation circuit.
	In response to the arguments regarding the rejection of claims 12-16, voltage generated by 222 or 552 is not controlled by an analog to digital converter (ADC).  Therefore, voltage generated by 222 or 552 is independent of an ADC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842